— Judgment and order affirmed, with costs. Memorandum: There was sufficient evidence for the jury to find that the defendant unreasonably refused to accept delivery of, and to pay for beans grown by plaintiff for the defendant under the terms of the contract between the parties, and also to find that thereafter the plaintiff used reasonable efforts to dispose of the beans so refused by the defendant. The verdict was not excessive in amount. All concur. (The judgment is for plaintiff in an action for damages for breach of contract. The order denies a motion for a new trial.) Present — Sears, P. J., Crosby, Cunningham, Taylor and Dowling, JJ.